-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 3, 2022 has been entered. 	
Priority
This application is a 371 of PCT/US2018/059860 filed on 11/08/2018, which claims benefit in provisional application 62/584,052 filed on 11/09/2017. 
Claim Status
Claims 1-152 and 169-172 were cancelled. Claims 173-177 were newly added. Claims 153 and 167 were amended. Claims 153-168 and 173-177 are pending and examined. 
Information Disclosure Statement
CN 101084026 cited in IDS dated 05/03/2022 was not considered because the English language translation of the document is illegible. 
Withdrawn Claim Rejections — 35 USC § 112
	Rejections of claims 153-166 are withdrawn because claim 153 was amended by deleting “a mesenchymal stem cell (MSC) formulation” recited in lines 1-2, thus removing the ambiguity. 
Withdrawn Claim Rejections —35 USC § 103
Rejections of claims 167-169 over Guelcher et al. (US 2015/0283182 Al Published October 8, 2015) and rejections of claims 167-169, 171, and 172 Guelcher (US 2013/0236513 Al Published September 12, 2013) are withdrawn because claim 167 was amended to require an element from (i) and/or an element from (ii), which are not obvious over neither Guelcher reference.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed compositions were searched and the compositions are free of the prior art of record. Based on the prior art of record, it would not have been obvious to a person skilled in the art to arrive at the composition of independent claim 153 and the independent claim 167, with a reasonable expectation of success.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 153-168 and 173-177 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617